DETAILED ACTION

Response to Amendment
Claims 1-17, 20, 22 and 24 are pending in the application, with claims 10-17, 20, 22, and 24 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 8/25/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Reb (US 2006/0251582) in view of Zhang (US 2011/0166275).
Regarding claim 1, Reb discloses a binder comprising a copolymer ([0089]) which comprises a polyvinyl alcohol-derived unit ([0089]) and an ionically substituted acrylate-derived unit ([0089]), the copolymer being cross-linked ([0087], [0089], [0097], [0099], [0102]).
Further, regarding the disclosure of “a binder for a secondary battery electrode” in the instant claim, it is noted that this disclosure does not limit the claim and distinguish it over the prior art.  The courts have found statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44. USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Reb does not explicitly disclose COOR groups in the copolymer and a cross linking agent are bonded by an esterification reaction, nor explicitly utilizing the polymer as a binder in batteries.
Zhang discloses a polymer binder (Abstract) utilized in a battery ([0040]), the binder including polymer functional groups bonded via esterification reaction to crosslinked agents ([0031]).  This configuration enhances the mechanical strength of the binder ([0031]).
Zhang and Reb are analogous since both deal in the same field of endeavor, namely, crosslinked polymers.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bonding via esterification reaction to crosslinking agents as disclosed by Zhang to the polymer material of Reb to enhance the mechanical strength of the polymer material for utilization as a binder in batteries.

Regarding claim 2, modified Reb discloses all of the claim limitations as set forth above and also discloses the polyvinyl alcohol-derived unit comprises a unit of Formula 1 in the claim ([0089]) and the ionically substituted acrylate-derived unit comprises a unit of Formula 2 in the claim ([0089]).

Regarding claims 3 and 7, modified Reb discloses all of the claim limitations as set forth above but does not explicitly disclose the copolymer comprises 2000-3000 units of Formula 1 and 1000-2000 units of Formula 2, nor has a weight avg molecular weight of 100K to 500K Da.  However, the change in the molecular properties is not considered to confer patentability to the claims.  Reb (see [0073], [0087], [0089], [0097], [0098]) teaches that it was known in the art at the time of the invention that varying the molecular properties will vary the chemical properties of said polymer material.  Therefore the chemical properties of said polymer material is a variable that can be modified, among others, by varying the the molecular properties of said polymer material.  For that reason, the molecular properties, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the molecular properties cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the molecular properties in the polymer of Reb to obtain the desired chemical properties of said polymer material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 4, modified Reb discloses all of the claim limitations as set forth above and also discloses the copolymer comprises the polyvinyl alcohol-derived unit and the ionically substituted acrylate-derived unit at a weight ratio of 8:2 ([0098]).

Regarding claim 5, modified Reb discloses all of the claim limitations as set forth above and also discloses the ionically substituted acrylate is sodium acrylate ([0089], [0096], [0098])

Regarding claim 6, modified Reb discloses all of the claim limitations as set forth above and also discloses the copolymer is a block copolymer comprising the polyvinyl alcohol-derived unit and the ionically substituted acrylate-derived unit ([0089]-[0099]).

Regarding claim 8, modified Reb discloses all of the claim limitations as set forth above and also discloses the binder comprises an ester ([0087], [0096], [0101]).

Regarding claim 9, modified Reb discloses all of the claim limitations as set forth above and also discloses in the copolymer, a molar fraction of the ionically substituted acrylate-derived unit among all units excluding the polyvinyl alcohol-derived unit is 100 mol% ([0089]-[0098], an embodiment is disclosed with only the PVA and polyacrylate units therein).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725